           Case 8:20-cv-00078-PX Document 6 Filed 01/28/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
______________________________________________
NATIONAL LABOR RELATIONS BOARD                 )
PROFESSIONAL ASSOCIATION,                      )
                                               )
                        Plaintiff,             )
v.                                             )
                                               )
FEDERAL SERVICE IMPASSES PANEL,                ) Civil Action No. 8:20-CV-00078-PX
                                               )
                        and                    )
                                               )
FEDERAL LABOR RELATIONS AUTHORITY,             )
                                               )
                        and                    )
                                               )
NATIONAL LABOR RELATIONS BOARD,                )
                                               )
                        Defendants.            )

          _____________________________________________________________

 DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO FILE A
    RESPONSE TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
       _____________________________________________________________

       Pursuant to Fed. R. Civ. P. 6(b)(1) and Local Rule 105(9), Defendants, the Federal

Services Impasses Panel (“the Panel”), the Federal Labor Relations Authority (“the Authority”),

and the National Labor Relations Board (“the Board”) (collectively “Defendants”), respectfully

move this Court for an extension of time to respond to the Motion for Preliminary Injunction of

the Plaintiff, the National Labor Relations Board Professional Association (“Plaintiff”). Plaintiff

consents to this motion. In support of this motion Defendants state as follows:

       1) Defendants intend to file a response to Plaintiff’s Motion for Preliminary Injunction.

       2) The Panel and the Authority’s current deadline to respond to Plaintiff’s Motion for

           Preliminary Injunction is February 3, 2020.
           Case 8:20-cv-00078-PX Document 6 Filed 01/28/20 Page 2 of 3



       3) The Board’s current deadline to respond to Plaintiff’s Motion for Preliminary

           Injunction is January 31, 2020.

       4) Pursuant to Local Rule 105(2)(a), Plaintiff’s reply to Defendants’ response is due

           within 14 days of service of Defendants’ response.

       5) The Authority has a hearing scheduled in an unrelated matter (Case No. 19-cv-998) in

           the District Court for the District of Columbia on January 29, 2020.

       6) The Authority has a hearing in unrelated appellate matter (No. 16-1069) in the U.S.

           Court of Appeals for the District of Columbia on February 3, 2020.

       7) Due to the circumstances listed above, pressing internal agency obligations, and

           responsibilities in cases not listed above, there is good cause for the requested

           extension of time to file a response to Plaintiff’s Motion for Preliminary Injunction.

       8) Plaintiff consents to this Motion and the requested relief.

        Accordingly, for reasons stated herein, Defendants respectfully move for an extension of

time to respond to Plaintiff’s Motion for Preliminary Injunction to February 10, 2020.

                                                     Respectfully Submitted,

                                                     /s/ Noah Peters
                                                     NOAH PETERS (#19472)
                                                     Solicitor
                                                     Federal Labor Relations Authority
                                                     1400 K Street, NW
                                                     Washington, DC 20424
                                                     Telephone: (202) 218-7908
                                                     Facsimile: (202) 343-1007
                                                     Email: npeters@flra.gov
Dated: January 28, 2020
           Case 8:20-cv-00078-PX Document 6 Filed 01/28/20 Page 3 of 3



                                      Certificate of Service

       I hereby certify that on this 28th day of January, 2020, I electronically filed the foregoing

with the Clerk of the Court for the United States District Court for the District of Maryland using

the CM/ECF system. I also certify that the foregoing document is being served on counsel of

record and that service will be accomplished by the CM/ECF system.


                                                     /s/ Noah Peters
                                                     NOAH PETERS
